Stephens, J.
In a suit against two defendants, where the petition alleged that both defendants were liable to the plaintiff under an alleged contract which insured his life, but did not provide for indemnity against accident, and where the petition alleged, as a basis for recovery under the policy, not the death of the plaintiff, but a disability resulting to him from the breaking of his leg by a fall on the floor while he was engaged in work pursuant to a contract of employment, the petition failed to set out a cause of action against either defendant, and the court did not err in dismissing it on demurrers filed by both defendants. Judgment affirmed.

Jenkins, P. J., and Bell, J., concur.

William E. & Gordon Mann, for plaintiff.
J. A. McFarland, Bryan & MiddlebrooTcs, Colquitt Carter, for defendants.